                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

MISSOURI PRIMATE FOUNDATION, )
et al.,                                )
                                       )
    Plaintiffs and Counter-Defendants, )
                                       )
    vs.                                )         Case No. 4:16 CV 2163 CDP
                                       )
PEOPLE FOR THE ETHICAL                 )
TREATMENT OF ANIMALS, INC.,            )
                                       )
    Defendant and Counter-Plaintiff.   )

                        MEMORANDUM AND ORDER

      At the September 11, 2018 telephonic hearing, the Court directed the parties

to attempt to resolve their numerous discovery and other disputes and to file a joint

status report. They have now done so, and I am pleased that they were able to

resolve many of the discovery disputes. I urge them to continue cooperating with

one another. I have already entered an amended case management order, and this

order deals with the remaining disputes.

      This case has a somewhat tortured history, arising partly from the issues that

plaintiff/counterclaim defendant Connie Braun Casey has had with counsel. The

first lawyer withdrew because of illness. The second lawyers were allowed to

withdraw after they had irreconcilable differences with Casey. As described in

more detail in the various briefs and exhibits relating to the now-resolved motion
to compel inspection of Casey’s premises, a major dispute arose related to PETA’s

attempt to inspect the premises, and, as I discussed with both counsel in a

telephone call, although Casey was in the wrong in canceling the inspection, PETA

acted unreasonably by having various individuals travel to Missouri even though

Casey’s lawyers had informed them that the inspection would not go forward.1 In

any event, new counsel has now entered an appearance for Casey, and I am

hopeful that this case can proceed with discovery and ultimately be resolved on the

merits.

                    ECF # 68: Counterclaim Plaintiffs’ Motion for
                             Entry of Default Judgment

       I earlier dismissed all claims brought by the plaintiffs against PETA, but

PETA’s counterclaim remains pending. Although all defendants answered the

counterclaim [ECF # 31], the answer of Missouri Primate Foundation was stricken

and the Clerk entered default when it failed to obtain substitute counsel.2

       PETA has moved for default judgment against Missouri Primate Foundation

and against Connie Casey, even though Casey is not in default. PETA argues that

1
  This July 25, 2018 telephone conference was not on the record. The PETA lawyers called my
chambers seeking an emergency conference. I was between flights and on an airplane awaiting
take-off when I spoke to both counsel; I denied any emergency relief but told PETA they should
file a motion if they believed they were entitled to relief. They have done so.
2
  When the first lawyers withdrew, I explained to Casey that although she could represent
herself, she could not represent the corporation, nor could it represent itself. I informed her that
if Missouri Primate Foundation did not obtain counsel, it could not defend itself and default
would be entered. When it did not obtain counsel by the deadline, the Clerk entered default on
PETA’s request. [ECF # 59, 61].
                                                  2
default against Casey is appropriate because she is the alter ego of Missouri

Primate Foundation and she failed to renew its fictitious name registration with the

Missouri Secretary of State. [ECF # 67-11].

      I have carefully reviewed the evidence and argument presented by PETA on

this motion, and agree that Missouri Primate Foundation is in default. I conclude

that PETA has not proved that default judgment should be entered against non-

defaulting defendant Casey, however. Her failure to re-register the fictitious name

is not sufficient to find that she is an alter ego of the corporation or that she should

be estopped from defending herself. Entry of default judgment and injunctive

relief at this time could lead to inconsistent judgments. I will therefore deny the

motion for default judgment against Casey, and I will deny the motion for default

judgment against Missouri Primate without prejudice.

         ECF # 66: Counterclaim Plaintiffs’ Motion for Sanctions for
                          Spoliation of Evidence

      PETA asks that I strike the answers and enter default against all

counterclaim defendants as a sanction for spoliation of evidence. PETA contends

that defendants’ act of moving some chimpanzees out of the Missouri Primate

Foundation facility after they received PETA’s notice of violation and intent to sue

constituted spoliation of the evidence. PETA contends that – even before this suit

was filed – defendants would be despoiling the evidence if they made any

improvements to the conditions of the chimpanzees’ confinement without first
                                           3
documenting – by video or photos or by inviting PETA itself to come in and video

or photograph – the conditions that existed before any changes. 3

       There is no evidence that any of the chimpanzees have been destroyed. The

USDA transfer document as to some of the chimpanzees who have been moved to

the DeYoung Family Zoo in Michigan indicates that they were in excellent

condition when they were moved.4 There are factual disputes about exactly where

all of the chimpanzees are, and there is no evidence about the conditions under

which they are currently being held. Because Casey’s issues with her prior counsel

prevented discovery and inspection thus far, and because Sawyer has refused to

testify about the location of his animal, PETA has been unable to obtain the

evidence to show spoliation. That does not, mean, however, that spoliation has

actually occurred. As things stand now, it appears to me that discovery can get

underway and the evidence needed to proceed in the case against Casey will be

available. I conclude that spoliation has not been shown and I will deny the

motion for default judgment on that basis.




3
  At the hearing the PETA lawyers stressed that they were not claiming that moving the
chimpanzees to a better facility with conditions that do not violate the Endangered Species Act
would be spoliation, because, obviously, that is the ultimate result they seek in this lawsuit.
4
  PETA disputes the relevance or probative value of this document, and argues that it is not based
on any actual determination by the USDA that the animals were, in fact, in excellent condition.
                                                4
    ECF # 83 – Counterclaim-Plaintiffs’ Motion to Compel Inspection or in the
     Alternative for Entry of Default against Counterclaim Defendant Sawyer

        PETA seeks to compel an inspection of the chimpanzee Joey or, in the

alternative, seeks entry of default against counterclaim defendant Sawyer, who

moved Joey from the Missouri Primate Foundation after this lawsuit was filed.

Sawyer has invoked his Fifth Amendment privilege against self-incrimination and

has refused to answer all questions posed in discovery; he has likewise refused to

divulge the location of Joey. The current whereabouts and condition of Joey are

not known by PETA.

        PETA contends that producing Joey for inspection is not testimonial, and

further that it would not potentially subject Sawyer to criminal prosecution, so he

should not be entitled to invoke the Fifth Amendment to prevent the production.5

If the Court does not order production of Joey for inspection, then PETA asks for

entry of a default judgment as a sanction. In its supplemental memorandum, it

argues that default judgment is also appropriate because Sawyer invoked his Fifth

Amendment privilege in response to all questions asked at his deposition. After

Sawyer’s attorneys argued that drawing of adverse inferences was a more

appropriate consequence, I directed PETA to provide a list of the adverse

inferences they seek. They have now done so. [ECF # 122].


5
  Somewhat contradictorily, they argue that Sawyer has committed obstruction of justice by
invoking his right not to testify. [ECF # 37 p. 4]. This is not the law.
                                               5
        First, PETA’s argument that producing Joey for inspection is not testimonial

is not correct. The Supreme Court has recognized that the “act of production” may

itself be testimonial. See United States v. Hubbell, 530 U.S. 27, 37-38 (2000). In

order to produce Joey for inspection, Sawyer would have to acknowledge to PETA

that he has or had control over Joey as well as divulge where Joey is currently

located. This is testimonial. Additionally, the Endangered Species Act carries

criminal penalties in 16 USC Sec 1540(b)(1). I will not order Sawyer to produce

Joey.

        The privilege against self-incrimination applies in civil as well as criminal

proceedings. Cerro Gordo Charity v. Fireman’s Fund American Life Ins. Co., 819

F.2d 1471, 1480 (8th Cir. 1987). But unlike a criminal case, in a civil case a jury

may draw an adverse inference from the fact that the witness invoked the privilege.

Id. “[C]ourts are generally free to fashion a response to an invocation of the Fifth

Amendment in a civil proceeding that is ‘carefully balanced’ and no broader than

necessary ‘to prevent unfair and unnecessary prejudice to the other side.’” First

Bank Bus. Capital, Inc. v. Agriprocessors, Inc., No. 08-CV-1035-LRR, 2010 WL

300630, at *7 (N.D. Iowa Jan. 19, 2010).

        I do not believe that Sawyer’s assertion of the Fifth Amendment should

result in a default judgment. It may be that PETA will be able to determine the

location of Joey through other discovery and so they may be able to obtain an

                                            6
inspection notwithstanding Sawyer’s assertion of the privilege. The lesser sanction

of drawing adverse inferences will sufficiently remedy the harm done to PETA by

his refusal to testify. I have reviewed the adverse inferences that PETA requests,

and I conclude that those that are factual are appropriate. Many, however, are not

factual inferences but are conclusions of law or application of the law to the facts.

I agree that the inferences listed in the following paragraphs are appropriate to

draw: ¶¶ 1 through 7, 9, 11, 13, 15 through 17, 19, 21, 22, 24, 26, 28, 30, 32, 34

through 36, 38, 40, 42, 44, 46, and 48 through 61. The other inferences proposed

are legal conclusions and are not appropriate. I will therefore deny the motion as

to entry of default judgment, but will grant it to the extent it seeks the adverse

inferences listed here.

ECF # 88: Counterclaim Plaintiffs’ Motion to Compel Discovery from Casey

      The parties’ joint statement indicates that they were unable to resolve this

motion as to the document requests. At issue are requests to produce Nos. 1, 7, 15,

22 and 27. As to all but Request No. 27, Casey responded “Produced concurrently

herewith.” As to Request No. 27, Casey responded “None.”

      PETA does not believe these answers because it believes Casey must have

additional documents. It asks me to order production of the additional documents

that it believes must exist. I will not order a party to produce documents that the

party has stated do not exist. Casey now has new counsel, and I am confident that

                                           7
those lawyers understand both their duty to verify with their client that documents

have been produced and their duty to supplement Casey’s responses if additional

documents are discovered. I will deny this motion.

            ECF # 92: Counterclaim-Plaintiffs’ Second Motion to Compel
                          Discovery from Casey

      The parties have resolved their disputes except as to the First Requests for

Admissions. Both sides filed additional briefs after the telephone hearing, and I

have considered those briefs.

      I agree with Casey that Requests for Admissions Nos. 1 through 14 seek

legal conclusions and need not be considered. Each of these requests asks whether

certain things fall within specific statutory definitions. Although it is sometimes

appropriate to require answers to legal questions if that will narrow the issues in

the case, these are not that type of question. Casey’s objections to Requests Nos. 1

through 14 are sustained.

      Casey objected to Requests Nos. 15 through 28 and 37 as follows:

             Objection, this is an improper Request that seeks a legal
             conclusion. To the extent Ms. Connie Braun Casey
             (“Ms. Casey”) is otherwise required to respond, Ms.
             Casey states as follows: Ms. Casey is without sufficient
             knowledge of information to admit or deny this Request,
             and therefore denies same.

Unlike the earlier Requests, these requests ask factual questions such as “Foraging

is an essential species-typical behavior of chimpanzees.” [Request 15]. Casey

                                          8
argues that the requests use words that are terms of art in the various regulations,

and that therefore they call for legal conclusions. Although the requests do track

the language of the regulations, the words are plain English and are understandable

even without knowing the regulations. These are appropriate requests.

      Casey also argues that the requests call for expert opinions. While the topics

may be appropriate subjects for expert testimony, this does not mean that Casey

cannot necessarily answer them. PETA points out that to the extent Casey

purported to answer the Requests by saying she lacked sufficient knowledge or

information, she has failed to comply with Rule 36 of the Federal Rules of Civil

Procedure. PETA is correct. A party may only assert lack of knowledge in

answer to a request for admission if it states “that it has made reasonable inquiry

and that the information it knows or can readily obtain is insufficient to enable it to

admit or deny.” Rule 36(a)(4), Fed. R. Civ. P. Casey has not done so here. I will

therefore grant the motion to compel as to Requests Nos. 15 through 28 and 37.

      Accordingly,

      IT IS HEREBY ORDERED that the Motion for Sanctions for Spoliation of

Evidence [66] is denied.

      IT IS FURTHER ORDERED that the Motion for Default Judgment as to

Missouri Primate Foundation and Connie Braun Casey [68] is denied.




                                           9
       IT IS FURTHER ORDERED that the Motion to Compel Inspection of

Joey or in the Alternative for Default Judgment [83] is denied except that the

adverse inferences listed above will be drawn from Sawyer’s assertion of the

privilege against self-incrimination.

       IT IS FURTHER ORDERED that the Motion to Compel Discovery from

Connie Braun Casey [88] is denied.

       IT IS FURTHER ORDERED that the Second Motion to Compel

Discovery from Casey [92] is denied as to Requests Nos. 1 through 14 and is

granted as to Requests No. 15 through 28 and 37. Casey shall supplement her

answers to Requests Nos. 15 through 28 and 37 within twenty-one days of the date

of this order.




                                        ______________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 26th day of November, 2018.




                                         10
